IRA LEVINE, ESQ.

Attorney at Law

543 Broadway
Massapequa, New York 11758-5009
(516) 541-1072
ilevinelaw@optonline.net

September 9, 2019

Hon, Steven Tiscione

United States Magistrate Judge
U.S. District Court

Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: — Grinblat v. Jiya Deli & Grocery Inc., et al.
Case No.: 19 CV 02845 (RJD)(ST)

Dear Magistrate Judge Tiscione:

' I represent the defendant, Jiya Deli & Grocery Inc. (“Jiya”). I write with the consent of
the parties in this case, and the related case entitled Grinblat v. Om Shree Hanuman LLC, et al
(Case No. 19-CV 02782 (LDH)(ST).

I am pleased to inform Your Honor that the parties have agreed in principle to settle both
cases. Plaintiffs counsel is drafting the settlement agreements to settle both cases, which we
expect to receive within the next few days.

In view of the pending settlement, the parties in this case respectfully request that the
conference scheduled for tomorrow, September 10, 2019, be adjourned to October 15, 2019 at 10
am, which is the same date and time that Grinblat vy. Om Shree Hanuman LLC case is scheduled
for a conference, or such earlier date that the Court might fix.

A copy of this letter is being sent to all the attorneys in this case and also to Jason Mizrahi,
Esq., who represents the first named defendant in Grinblat v. Om Shree Hanuman LLC, et al.

Accordingly, I respectfully request that this application be granted.

 

ce All attorneys by ECF
Jason Mizrahi, Esq. (by email)

 
